DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive. The application is now in condition for allowance.  

Allowable Subject Matter
Claims 1, 3-7, 11-16 and 20 is/are allowed. 

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 1, 3-7, 11-16 and 20 is/are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach  

“A multi-pan insertion tool, comprising: a control plate … an air channel formed through the control plate … an interface plate having a first major side and a second major side, the second major side defining a cavity, the first major side comprising a plurality of protrusion sites, each one of the plurality of protrusion sites being configured to fit into a respective pan and hold the respective pan by suction; … each one of the plurality of protrusion sites includes a pair of guide protrusions, each guide protrusion of the pair of guide protrusions extend perpendicularly from the … the interface plate … each one of the plurality of protrusion sites further including a suction cup fitting … each of the guide protrusions that has a resilient suction cup at a bottom of the suction cup fitting and a passage through the suction cup fitting that is communication with the cavity between the control plate and the interface plate, wherein a bottom of the resilient suction cup is further from the interface plate then the bottom of each of the pair of guide protrusions; and an air valve coupled to the air channel.” 

as within the context of the claimed invention as disclosed and within the context of the other limitations present in independent claim 1; and 
the prior art of record does not teach 

“A multi-pan insertion tool, comprising: a body having a handle on a top portion of the body and a plurality of protrusion sites on a bottom of the body, each one of the plurality of protrusion sites being configured to fit into a respective pan and hold the respective pan by suction on a bottom of the body, each one of the plurality of protrusion sites having an air channel coupled to a common air channel inside the body; each one of the plurality of protrusion sites includes a pair of guide protrusions, … interface plate … each one of the plurality of protrusion sites further including a suction cup fitting positioned on the first major side of the interface plate between each of the guide protrusions that has a resilient suction cup at a bottom of the suction cup fitting and a passage through the suction cup fitting that is communication with the common air channel, wherein a bottom of the resilient suction cup is further from the interface plate then the bottom of each of the pair of guide protrusions; a valve coupled to the body and having an air channel in communication with common air channel inside the body; and an actuator disposed on the body.” 

as within the context of the claimed invention as disclosed and within the context of the other limitations present in independent claim 12.  
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
1.) U.S. Patent No. 1,741,656 (Rolker), which discloses a transfer apparatus. 
2.) U.S. Patent No. 2,731,777 (Wollersheim), which discloses an apparatus for molding powder puffs.  
3.) U.S. Patent No. 2,798,757 (Jackson), which discloses an article lifting device. 
4.) U.S. Patent No. 3,013,833 (Gwin et al.), which discloses a vacuum pick up device. 5.) U.S. Patent No. 3,139,300 (Hirt), which discloses a vacuum-lifting device. 
6.) U.S. Patent No. 3,209,923 (Bargel et al.), which discloses an article lifting device.  
7.) U.S. Patent No. 3,300,945 (Grossi et al.), which discloses an apparatus for packaging. 
8.) U.S. Patent No. 4,019,430 (Warren), which discloses a lifting device. 
9.) U.S. Patent No. 4,091,945 (Patterson), which discloses a tile setting apparatus. 
10.) U.S. Patent No. 4,429,512 (Pegon, Jr.), which discloses a tray-loading machine. 
11.) U.S. Patent No. 4,557,514 (Cushman et al.), which discloses a pick and place apparatus. 
12.) U.S. Patent No. 5,352,111 (Selbak), which discloses an article transferring device. 
13.) U.S. Patent No. 5,813,420 (Sussman), which discloses cosmetic pans. 
14.) U.S. Patent No. 6,318,777 (Tanaka et al.), which discloses a suction mechanism. 
15.) U.S. Patent No. 9,908,718 (Majestic et al.), which discloses a lifting and moving apparatus. 
16.) U.S. Patent No. 10,350,769 (Richards et al.), which discloses a food handling device.  
17.) U.S. Patent Application Publication No. 2003/0047289 (Jaussaud et al.), which discloses a suction support device. 
18.) U.S. Patent Application Publication No. 2012/0126554 (Becker et al.), which discloses an apparatus for lifting and releasing objects.  
19.) U.S. Patent Application Publication No. 2013/0147101 (Cho), which discloses a vacuum cup assembly. 
20.) U.S. Patent Application Publication No. 2015/0232208 (Kim et al.), which discloses a makeup foundation filling machine. 
21.) U.S. Patent Application Publication No. 2015/0314424 (Kumakura et al.), which discloses a film-like member support apparatus. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HAKOMAKI whose telephone number is (303)297-4758. The examiner can normally be reached Monday - Friday, 8:00 am to 5:00pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R HAKOMAKI/Examiner, Art Unit 3753                                                                                                                                                                                                        
/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753